Citation Nr: 1123286	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  03-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma, to include whether new and material evidence has been submitted to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A September 2005 Board decision on the claim was vacated by the United States Court of Appeals for Veterans Claims (Court) in February 2007.  The Board remanded the case to the RO in July 2007.  In an August 2008 decision, the Board again denied the Veteran's application to reopen a claim of entitlement to service connection for asthma.  The Veteran again appealed the Board's decision to the Court and in an October 2010 decision the Court vacated the Board's decision.


FINDINGS OF FACT

1.  In a June 1973 decision, the RO denied service connection for asthma; this determination was confirmed and continued in July 1979 and July 1980 determinations.  The Veteran appeal to any of these determinations.

2.  Evidence submitted in conjunction with the claim to reopen service connection for asthma, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of service connection for asthma, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's asthma did not clearly and unmistakably preexist service and is not shown by clear and unmistakable evidence to have not been aggravated during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Because evidence received since the final July 1980 rating decision is new and material, the claim of service connection for asthma is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2010).

2.  Asthma was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and grants service connection for asthma, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

I.  Application to Reopen

The Veteran is seeking to reopen his previously denied claim of entitlement to service connection for asthma.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Further, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

To reopen a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In determining whether new and material evidence has been submitted, the Board should consider the factors of 38 C.F.R. § 3.159(c)(4)(iii) to be analogous to those in 38 C.F.R. § 3.156.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a June 1973 decision, the RO denied service connection for asthma.  The basis of the denial was a determination that the Veteran's asthma preexisted service and did not undergo an increase in severity during service; thus, there was no aggravation of the preexisting asthma during service.  The Veteran did not perfect an appeal of this rating decision.  The June 1973 rating decision was confirmed and continued in July 1979 and July 1980 determinations.  The Veteran did not perfect an appeal of either of these determinations.  Because the Veteran did not perfect an appeal of the July 1980 determination, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of those decisions, the service entrance examination was normal.  The Veteran's service treatment records revealed multiple treatments for asthma.  The Veteran had provided a detailed history about pre-service symptoms and treatment, and his asthma had cleared at the time of treatment of its last in-service bout in January 1967.  In February 1967 the service department found that the Veteran's asthma existed prior to service and was not aggravated by service.

The RO received the instant petition to reopen the claim in January 2002.  The Veteran contends that his asthma was aggravated during service.  Alternatively, he contends that he never said that he had had asthma before service.  

The Board notes that in April 2002, the RO issued a rating action denying the Veteran's application.  The Veteran was sent notice of this denial including appellate rights.  However, in the year subsequent to this denial additional material evidence was received.  Therefore, the claim remained pending until it was denied by the May 2003 rating decision currently on appeal.  38 C.F.R. § 3.156(b).

Additional evidence has been added to the record since the July 1980 determination.  The Veteran submitted three statements from his sister and two cousins.  One cousin stated that the Veteran did not have asthma attacks prior to service, but the Veteran told this cousin that during service, his asthma became so bad that he had to be discharged.  This cousin indicated that the Veteran had had an asthma attack in front of the cousin.  The other cousin also stated that the Veteran did not have any apparent negative affects from asthma prior to service; however, upon discharge, his condition had worsened in severity and he required medication.  The Veteran's sister stated that the Veteran did not take medication prior to service and his asthma did not interfere with his activities prior to service.  After the Veteran was discharged from service, his asthma was so bad that he was unable to work and maintain his own household.

Medical records were received from the Texas prison system that postdate service discharge.  These records show that the Veteran complained of symptoms of asthma and that the Veteran has been consistently treated for asthma with an inhaler.

In January 2004, the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The examiner noted that the Veteran had a history of asthma from age 12.  Normal lung findings were reported.  The current diagnosis was "Asthma.  Claimed worsening in service from 1967 and after that."  The examiner did not opine if preexisting asthma increased in severity during service.

In January 2004, the Veteran was afforded a VA C&P respiratory examination.  At that time, he reported that he had had asthma since age 12, had asthma attacks at that time, and was medically treated.  During service, he reported that the asthma was aggravated.  Since then, he related that his asthma has been treated and he has used an inhaler.  Physical examination was performed.  The examiner stated that the Veteran's symptoms, physical findings and pulmonary function tests were consistent with end-stage renal disease and fluid overload.  His spirometry did not indicate evidence of obstruction consistent with asthma or chronic obstructive pulmonary disease although the Veteran was a smoker.  Given the examination findings, a review of the service records, the physical examination, the spirometry, and x-rays, the examiner opined that it was unlikely that the Veteran's current asthma was permanently aggravated or worsened as the result of service.  The examiner stated that the Veteran appeared to have had asthma when he was young.  In addition, the examiner indicated that the Veteran may still have evidence of asthma at this point, however, it was not active and the current respiratory symptoms are probably due to fluid overload due to renal failure.

In April 2011, after Court vacated the Board's August 2008 decision and returned the case to the Board for further consideration, the Veteran submitted a report of a private evaluation of the claims file by Dr. W.G. dated in April 2011.  After a thorough review of the claims file and restatement of the evidence, the physician stated that, based upon current standards, the Veteran would not have been considered to have asthma based upon his history and symptoms at the time the Veteran entered service.  The physician stated that the Veteran had indicated that he had a single episode of shortness of breath when he was 12 years old and that he was prescribed Tedral by his family physician.  The physician reported that even if there are statements alluding to the Veteran having more than one attack when he was 12, there was no evidence that the Veteran had an asthma attack or took medication for asthma at any time between the ages of 12 and 18, when he entered the Air Force.  The physician further opined that "there is considerable irrefutable evidence that the condition got worse in service." The physician noted that an in service physician stated that "[t]his condition existed prior to service, but has been much more symptomatic since entry on active duty."  The in service physician noted that the Veteran had been treated on 15 occasions at the emergency room between August 1966 and January 1967 and that the Veteran had two hospitalizations, in December 1966 and January 1967, both requiring the use of steroids.  Lastly, the physician rendered the opinion that "not only did the condition get worse in the service, but that it is highly unlikely that this worsening was due to the 'natural progress' of the disease."  The physician relied upon research of medical sources, the Veteran's exposure to jet fumes in service, and the relatively mild nature of the Veteran's respiratory symptoms prior to the Veteran's entry into service in rendering this opinion.

As the new evidence associated with the claims file indicates that the Veteran's asthma is related to the Veteran's active service and was permanently worsened beyond the natural progression of the disease by the Veteran's active service, the Board concludes that the Veteran has submitted competent evidence that cures the prior evidentiary defect.  Accordingly, the Board finds that the additional evidence relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases, as defined in 38 C.F.R. § 3.307 and § 3.309, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board's duty is to assess the credibility the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Board has a duty to assess).  Also, when there is conflicting evidence, the Board's duty is to assess the probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may not ignore or disregard the opinion of any medical professional, but the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  In fact, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves- Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Finally, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As discussed above, upon examination at entry into active service, the Veteran was not noted to have any asthma.  As such, the Veteran is presumed sound with respect to this condition.  Although he reported that he had asthma attacks when he was 12 and a physician in service determined that the Veteran's asthma pre-existed service, there was no medical evidence of any diagnosis of asthma prior to service and the evidence reveals that the Veteran's asthma was worsened beyond the natural progression of the disease while in active service.  As such, there is no clear and unmistakable evidence that the Veteran' s disability existed prior to service and that the preexisting disability was not aggravated during service.

As discussed above, upon examination in January 2004 the Veteran was diagnosed with asthma and the opinion was rendered that it was unlikely that the Veteran's asthma permanently aggravated or worsened as a result of the Veteran's service.  The examiner stated that the Veteran appeared to have asthma when he was young and may still have asthma at this point.

However, as discussed above, in April 2011 a private physician, after thorough review of the medical records, rendered the opinion that based upon current standards, the Veteran would not have been considered to have asthma based upon his history and symptoms at the time the Veteran entered service; that "there is considerable irrefutable evidence that the condition got worse in service;" and that "not only did the condition get worse in the service, but that it is highly unlikely that this worsening was due to the 'natural progress' of the disease."  As discussed above, the physician provided thorough rationale for each opinion.

The Board finds that entitlement to service connection for asthma is warranted.  Upon examination at entry into active service the Veteran was not noted to have any asthma.  The service treatment records reveal diagnosis and treatment for asthma.  There is no clear and unmistakable evidence that the Veteran's asthma preexisted service and did not increase in severity during service.  As such, the Board finds that the Veteran's asthma had its onset during service.  Wagner; VAOPGCPREC 3-2003.  Thus, service connection is warranted.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, the appeal to this extent is allowed.

Service connection for asthma is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


